TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00176-CR





Marcus Deanglo McGinnis, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 44,669, HONORABLE MARTHA TRUDO, JUDGE PRESIDING





PER CURIAM


		This is an appeal from the judgment of conviction for delivery of cocaine. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:   April 19, 1995

Do Not Publish